DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted June 30, 2022, has been received.  The amendment of claims 1 and 2 is acknowledged. 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a recording method including providing an ink set including a reaction liquid, a first ink, and a second ink; imparting the reaction liquid; imparting the first ink to the area which the reaction liquid has been imparted; imparting the second ink; wherein one of the first ink and the second ink is a white ink or metallic ink and the other of the inks is a CMYK ink. 
The cited art, U.S. Patent Pub. 2008/0081116 (“Makuta”) in view of U.S. Patent Pub. 2014/0036010 (“Hasegawa”), discloses a similar recording method also including a recording method including providing an ink set including a reaction liquid, a first ink, and a second ink; imparting the reaction liquid; imparting the first ink to the area which the reaction liquid has been imparted; imparting the second ink; wherein one of the first ink and the second ink is a white ink or metallic ink and the other of the inks is a CMYK ink. However, the cited art does not appear to explicitly disclose or suggest the coagulant contains at least one selected from a group consisting of a polyvalent salt and an organic acid, the polyvalent metal salt being selected from the group consisting of a salt of an alkaline earth metal, a salt of a transition metal, a salt of an earth metal, and a salt of a lanthanide, and the organic acid is selected from the group consisting of oxalic acid, malonic acid, succinic acid, citric acid, and acetic acid.  Thus, the specific recording method of reaction liquid with specific coagulant, and subsequent printing of first ink then second ink over the same regions, is not provided by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853